PS 8
(3/15)


                               UNITED STATES DISTRICT COURT
                                                                                                     FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                              for                          EASTERN DISTRICT OF WASHINGTON


                                            Eastern District of Washington                   Apr 22, 2019
                                                                                                SEAN F. MCAVOY, CLERK


 U.S.A. vs.             Verastegui, Sonny Ray Marcus                      Docket No.            2:19CR00009-WFN-1

                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of defendant
Sonny Ray Marcus Verastegui, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
John T. Rodgers, sitting in the Court at Spokane, Washington, on the 15th day of February 2019, under the following
conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Additional Condition #27: Prohibited Substance Testing: If random urinalysis testing is not done through a treatment
program, random urinalysis testing shall be conducted through Pretrial Services, and shall not exceed six (6) times per
month. Defendant shall submit to any method of testing required by the Pretrial Service Office for determining whether the
defendant is using a prohibited substance. Such methods may be used with random frequency and include urine testing, the
wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
Defendant shall refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy
of prohibited substance testing.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Sonny Ray Marcus Verastegui is alleged to have ingested methamphetamine from April 3, through April 5,
2019.

On February 26, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Verastegui.
Mr. Verastegui acknowledged an understanding of the conditions, which included standard condition #9.

On April 9, 2019, Mr. Verastegui contacted the undersigned officer and admitted that he had ingested methamphetamine.
He agreed to meet with the undersigned officer the following day to provide more details and sign a substance abuse
admission form.

On April 10, 2019, Mr. Verastegui met with the undersigned officer to discuss his recent use of methamphetamine. Mr.
Verastegui admitted he used methamphetamine from April 3, through April 5, 2019. Subsequently, he signed a substance
abuse admission form reflecting his use of methamphetamine on those dates.

Violation #2: Sonny Ray Verastegui is alleged to have failed to report for random drug testing on March 8, 2019.

On February 26, 2019, the undersigned officer reviewed the conditions of pretrial release supervision with Mr. Verastegui.
He acknowledged an understanding of the conditions, which included additional condition #27.

Additionally, on February 26, 2019, the undersigned officer referred Mr. Verastegui to the phase urinalysis testing program
at Pioneer Human Services (PHS). Mr. Verastegui was instructed to contact PHS on a daily basis to determine if he was
required to submit to random drug testing.

On March 6, 2019, Mr. Verastegui failed to report for a random urinalysis at PHS.
   PS-8
   Re: Verastegui, Sonny Ray Marcus
   April 19, 2019
   Page 2
On March 8, 2019, Mr. Verastegui reported to the U.S. Probation Office and provided a urine specimen with negative results.
He stated he failed to appear for random drug testing at PHS on March 6, 2019, due to calling the wrong telephone number.
Mr. Verastegui confirmed he had the correct number to PHS on that date.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                          I declare under the penalty of perjury
                                                                          that the foregoing is true and correct.
                                                                          Executed on:       April 19, 2019
                                                                  by      s/Erik Carlson
                                                                          Erik Carlson
                                                                          U.S. Pretrial Services Officer

THE COURT ORDERS

[X ]      No Action
[ ]       The Issuance of a Warrant
[ ]       The Issuance of a Summons
[ ]       The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
[ ]       Defendant to appear before the Judge assigned to the case.
[ ]       Defendant to appear before the Magistrate Judge.
[ ]       Other


                                                                            Signature of Judicial Officer

                                                                             April 22, 2019
                                                                            Date
